Name: EFTA SURVEILLANCE AUTHORITY DECISION No 190/94/COL of 30 November 1994 amending Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0190EFTA SURVEILLANCE AUTHORITY DECISION No 190/94/COL of 30 November 1994 amending Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease Official Journal L 383 , 31/12/1994 P. 0038 - 0039EFTA SURVEILLANCE AUTHORITY DECISION No 190/94/COL of 30 November 1994 amending Decision No 32/94/COL establishing the status of EFTA States or regions with regard to Newcastle disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area concerning the animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC, hereinafter referrerd to as 'the Poultry Act'), and in particular Article 12 (2) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway, as stated in letters dated 3 January, 24 September and 19 October 1994, considers itself to fulfil the requirements in Article 12 (2) of the Poultry Act;Whereas, in Norway no outbreaks of Newcastle disease have been detected and vaccination against Newcastle disease has been prohibited for more than a year;Whereas breeding flocks have been monitored at least once a year for the presence of Newcastle disease;Whereas the holdings contain no poultry which have been vaccinated against Newcastle disease;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. The Annex to EFTA Surveillance Authority Decision No 32/94/COL is replaced by the Annex to this Decision.2. This Decision shall enter into force on 1 December 1994.3. This Decision is addressed to the EFTA States.4. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Regions which fulfil the requirements in Article 12 (2) of the Poultry Act Finland: all regionsSweden: all regionsNorway: all regions